Exhibit 10.1
PERFORMANCE VESTING
RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Pursuant to this Restricted Stock Unit Agreement dated                     
(including Appendix A hereto, the “Agreement”), Rentech, Inc. (the “Company”)
hereby grants                      (the “Participant”), the following award of
Restricted Stock Units (“RSUs”) pursuant and subject to the terms and conditions
of this Agreement and the Company’s                      Incentive Award Plan
(the “Plan”), the terms and conditions of which are hereby incorporated into
this Agreement by reference. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement shall have the meanings provided in the
Plan. Subject to the terms and conditions of this Agreement, the principal
features of this award are as follows:
Number of RSUs:                     
Grant Date:                      (the “Grant Date”)
Vesting of RSUs: Except as provided below, this award will vest and become
nonforfeitable (i) as to sixty percent (60%) of the RSUs subject hereto upon the
attainment of Project Milestone #1, (ii) as to twenty percent (20%) of the RSUs
subject hereto upon the attainment of Project Milestone #2, and (iii) as to
twenty percent (20%) of the RSUs subject hereto upon the attainment of Project
Milestone #3 or, in each case, if later, upon the first anniversary of the Grant
Date, subject, in each case, to the Participant’s continued employment through
the later of the attainment of the applicable Project Milestone or the first
anniversary of the Grant Date, provided, that (A) if, prior to the fifth
anniversary of the Grant Date, the Participant’s employment is terminated by the
Company or a Subsidiary without Cause or by the Participant for Good Reason, in
either case, during the period beginning sixty days prior to a Change in Control
and ending one year after a Change in Control, or (B) prior to the fifth
anniversary of the Grant Date, while employed by the Company, the Participant
dies or experiences a Disability, then, in any such case, to the extent not
previously vested, the RSUs granted hereunder shall remain outstanding and
eligible to vest upon the occurrence of any Milestone occurring on or prior to
the fifth anniversary of the Grant Date and within six (6) months after such
termination, death or Disability, as applicable, and shall vest as provided
above upon the attainment of any Milestone during such six-month (or shorter)
period. In addition, the Committee may, in its sole discretion, provide for the
accelerated vesting of some or all unvested RSUs upon the attainment of any
Additional Milestone occurring on or prior to the fifth anniversary of the Grant
Date or, if later than the attainment of any such Additional Milestone, upon the
first anniversary of the Grant Date, subject to the Participant’s continued
employment through the later of the attainment of the Additional Milestone or
the first anniversary of the Grant Date. To the extent that any RSUs vest upon
the attainment of an Additional Milestone, except as otherwise determined by the
Committee in its sole discretion, the number of RSUs eligible to vest upon the
subsequent attainment of any Project Milestones shall be reduced pro rata for
each then-unattained Project Milestone by reference to the number of RSUs
vesting on the Additional Milestone. Any date on which RSUs vest in accordance
herewith shall be referred to as a “Vesting Date.”

 

1



--------------------------------------------------------------------------------



 



Definitions: For purposes of this Agreement, the terms below shall be defined as
follows:
“Additional Milestone” shall mean any key event that, in the judgment of the
Committee, creates significant value for the Company and which constitutes a
performance goal or other performance-based objective (within the meaning of
Section 10.6 of the Plan).
“Cause” shall mean “cause” as defined in an applicable employment agreement
between the Participant and the Company or a Subsidiary or, if no such
employment agreement exists or if an applicable agreement contains no such
definition, then “cause” shall mean (i) any material failure by the Participant
to perform the Participant’s duties and responsibilities under any written
agreement between the Participant and the Company or a Subsidiary (other than
due to the Participant’s Disability); (ii) any act of fraud, embezzlement, theft
or misappropriation by the Participant relating to the Company, any Subsidiary
or their business or assets; (iii) the Participant’s commission of a felony or a
crime involving moral turpitude; (iv) any gross negligence or intentional
misconduct on the part of the Participant in the conduct of the Participant’s
duties and responsibilities with the Company or any Subsidiary or which
adversely affects the image, reputation or business of the Company, any
Subsidiary or their affiliates; or (v) any material breach by the Participant of
any agreement between the Company or a Subsidiary, on the one hand, and the
Participant on the other.
“Good Reason” shall mean “good reason” as defined in an applicable employment
agreement between the Participant and the Company or a Subsidiary or, if no such
employment agreement exists or if an applicable agreement contains no such
definition, then the occurrence of any of the following without the
Participant’s consent: (i) a material reduction in the Participant’s annual base
salary; (ii) a material reduction in the Participant’s job duties and
responsibilities or the assignment to the Participant of any duties inconsistent
in any material respect with the Participant’s position with the Company or a
Subsidiary; or (iii) a relocation of the Participant’s principal work location
to a location that is more than 50 miles from the Participant’s existing
principal work location, provided, that no resignation for Good Reason shall be
effective unless and until (A) the Participant has first provided the Company
with written notice specifically identifying the acts or omissions constituting
the grounds for “Good Reason” within thirty days after the occurrence thereof,
(B) the Company has not cured such acts or omissions within thirty days of its
actual receipt of such notice, and (C) the effective date of the Participant’s
termination for Good Reason occurs no later than ninety days after the initial
existence of the facts or circumstances constituting Good Reason.
“Milestone” means each Project Milestone and each Additional Milestone (if any).
“Plant” shall mean the Rialto Renewable Energy Center, an integrated
biomass-to-energy plant or a comparable plant, as determined in the sole
discretion of the Committee
“Project” shall mean the development, construction and initial operation of the
Plant.
“Project Milestone #1” shall mean the closing by the Company of financing
transactions that include commitments that are expected to provide funds
sufficient to complete the Project, the occurrence of initial draws on any
Project debt or third party equity, and the availability to the Company of
corporate funds sufficient to provide for the Company’s expected contributions
to the Project, in each case, on commercially reasonable terms.

 

2



--------------------------------------------------------------------------------



 



“Project Milestone #2” shall mean the completion of the construction of the
Project on budget, the successful operation of the Plant for 48 consecutive
hours, the processing by the Plant of at least 1,000 dry tons of feedstock and
the production by the Plant of at least 600 barrels of liquid products and 800
MWh of power.
“Project Milestone #3” shall mean the operation of the Plant at commercial
levels for a period of thirty (30) consecutive days and average daily
performance by the Plant during such thirty (30) consecutive operating days of
at least 95% of the final rated capacity of the Plant as established in the
report of an independent engineer.
“Project Milestones” shall mean Project Milestone #1, Project Milestone #2 and
Project Milestone #3, collectively.
The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement (including Appendix A), and that, in
the event that there are any inconsistencies between the terms of the Plan and
the terms of this Agreement, the terms of the Plan shall control. THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT HAS READ AND UNDERSTANDS
THE PLAN AND THIS AGREEMENT, INCLUDING APPENDIX A HERETO, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS GRANT OF RSUS.

     
RENTECH, INC.
  PARTICIPANT
 
   
 
         
By:
  [NAME]

 

3



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1. Grant. The Company hereby grants to the Participant, as of the Grant Date, an
award of RSUs in the amount set forth in the Grant Notice to which this appendix
is attached, subject to the terms and conditions contained in this Agreement and
the Plan.
2. RSUs. Each RSU that vests on an applicable Vesting Date shall represent the
right to receive payment, in accordance with Section 5 below, of one share of
Stock. Unless and until an RSU vests, the Participant will have no right to
payment in respect of any such RSU. Prior to actual payment in respect of any
vested RSU, such RSU will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3. Vesting; Milestone Determinations. The RSUs shall vest in accordance with the
vesting schedule provided in the Grant Notice to which this Appendix is
attached. In addition to the Project Milestones identified in the Grant Notice,
the Committee may, in its sole discretion, identify Additional Milestones and
provide for additional vesting of the RSUs upon the attainment of such
Additional Milestones. All terms and conditions of any Additional Milestones (if
any Additional Milestones are so identified), including without limitation, any
performance goals, vesting amounts and vesting timing, shall be determined in
the sole discretion of the Committee, but shall in no case delay vesting
pursuant to any Project Milestone, as described in the Grant Notice. All
determinations by the Committee as to whether and when any Milestones have been
attained shall be final and binding upon the all parties.
4. Termination of RSUs. Any RSUs that have not vested as of the fifth
anniversary of the Grant Date shall automatically be forfeited and canceled as
of such date without payment of consideration therefor. In addition, the
following provisions shall govern the forfeiture and cancellation of the RSUs in
connection with any termination of employment (including in connection with the
Participant’s death or Disability):
a. Qualifying Termination Prior to a Change in Control. If the Participant’s
continuous employment with the Company and its Subsidiaries is terminated
without Cause or for Good Reason (each, a “Qualifying Termination”) prior to
both the vesting of all RSUs granted pursuant to this Agreement and the
occurrence of a Change in Control, then, if a Change in Control occurs within
sixty days after such Qualifying Termination, any RSUs that are unvested as of
such Qualifying Termination shall remain outstanding and eligible to vest upon
the attainment of a Milestone occurring after the Qualifying Termination until
the earlier to occur of the six-month anniversary of such Qualifying Termination
or the fifth anniversary of the Grant Date, and shall vest as provided above
upon the attainment of any Milestone during such six-month (or shorter) period,
provided, that if a Milestone is attained after a Qualifying Termination and
prior to a Change in Control, then vesting attributable to such Milestone shall
only occur upon a subsequent Change in Control occurring within sixty days after
such Qualifying Termination (rather than upon the attainment of the Milestone).
Any RSUs that have not vested as of the earlier of the six-month anniversary of
a Qualifying Termination

 

4



--------------------------------------------------------------------------------



 



occurring within sixty days prior to a Change in Control or the fifth
anniversary of the Grant Date shall automatically be forfeited and canceled on
the earlier such date without payment of consideration therefor. If no Change in
Control occurs within sixty days after any pre-Change in Control Qualifying
Termination, then any RSUs that have not vested as of the date of such
Qualifying Termination shall automatically be forfeited and canceled as of the
sixty-first day following such Qualifying Termination without payment of
consideration therefor. For the avoidance of doubt, no vesting shall occur as a
result of a Milestone occurring after a Qualifying Termination if a Change in
Control does not occur within sixty days after such Qualifying Termination.
b. Qualifying Termination Within One Year After a Change in Control. If the
Participant experiences a Qualifying Termination within one year after a Change
in Control, any RSUs that are unvested as of such Qualifying Termination shall
remain outstanding and eligible to vest upon the attainment of a Milestone
occurring after the Qualifying Termination until the earlier to occur of the
six-month anniversary of such Qualifying Termination or the fifth anniversary of
the Grant Date, and shall vest as provided above upon the attainment of any
Milestone during such period. Any RSUs that have not vested as of the earlier of
the six-month anniversary of such Qualifying Termination or the fifth
anniversary of the Grant Date shall automatically be forfeited and canceled on
the earlier such date without payment of consideration therefor.
c. Death or Disability. If the Participant’s continuous employment with the
Company and its Subsidiaries is terminated due to the Participant’s death or
Disability prior to the vesting of all RSUs granted pursuant to this Agreement,
then any RSUs that are unvested as of such death or Disability shall remain
outstanding and eligible to vest upon the attainment of a Milestone occurring
after the Participant’s death or Disability until the earlier to occur of the
six-month anniversary of such death or Disability or the fifth anniversary of
the Grant Date, and shall vest as provided above upon the attainment of any
Milestone during such period. Any RSUs that have not vested as of the earlier of
the six-month anniversary of such death or Disability or the fifth anniversary
of the Grant Date shall automatically be forfeited and canceled without payment
of consideration therefor on the earlier such date.
d. Other Terminations. If the Participant’s continuous employment with the
Company and its Subsidiaries is terminated under circumstances other than those
described in Sections 4 (a), (b) and (c) above and prior to the vesting of all
RSUs granted pursuant to this Agreement, then all RSUs that have not vested as
of such termination shall automatically be forfeited and canceled as of the date
of such termination without payment of consideration therefor.
5. Payment. Payments in respect of any RSUs that vest in accordance herewith
shall be made to the Participant (or in the event of the Participant’s death, to
his or her estate) in whole shares of Stock. The Company shall make such
payments, subject to Section 15(b) below, as soon as practicable after the
applicable Vesting Date, but in any event within ten days after such Vesting
Date, with the exact date determined in the sole discretion of the Company.

 

5



--------------------------------------------------------------------------------



 



6. Tax Withholding. The Company shall have the authority and the right to deduct
or withhold, or to require the Participant to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes (including
the Participant’s employment tax obligations) required by law to be withheld
with respect to any taxable event arising in connection with the RSUs. The
Committee may, in its sole discretion and in satisfaction of the foregoing
requirement, allow the Participant to elect to have the Company withhold shares
of Stock otherwise issuable under this Agreement (or allow the return of shares
of Stock) having a Fair Market Value equal to the sums required to be withheld,
provided, that the number of shares of Stock which may be so withheld with
respect to a taxable event arising in connection with the RSUs shall be limited
to the number of shares which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes that are applicable to such supplemental taxable income.
7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable
hereunder unless and until certificates representing such shares of Stock will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant or any person claiming under or
through the Participant.
8. Non-Transferability. The rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated by the Participant in any way in
favor of any party other than the Company or a Subsidiary (whether by operation
of law or otherwise) and shall not be subjected to any lien, obligation or
liability of the Participant to any party other than the Company or a
Subsidiary, other than by the laws of descent and distribution. Upon any attempt
by the Participant to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale by the Participant under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby shall immediately become
null and void. Notwithstanding the foregoing, the Company may assign any of its
rights under this Agreement to single or multiple assignees and this Agreement
shall inure to the benefit of the successors and assigns of the Company.
9. Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to this Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Agreement shall be subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that the Participant make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any

 

6



--------------------------------------------------------------------------------



 



such laws, regulations, or requirements. The Committee shall have the right to
require the Participant to comply with any timing or other restrictions with
respect to the settlement of any RSUs, including a window-period limitation, as
may be imposed in the discretion of the Committee. Notwithstanding any other
provision of this Agreement, unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, the Company shall not
deliver to the Participant any certificates evidencing shares of Stock issued
upon settlement of any RSUs under this Agreement and instead such shares of
Stock shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).
10. No Effect on Service Relationship. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to serve or continue to serve as an
Employee, Consultant or member of the Board.
11. Severablility. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
12. Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences in connection with the RSUs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that he or she deems advisable in connection with the RSUs
and that the Participant is not relying on the Company for tax advice.
13. Amendment. Except as provided in Section 15 below and/or with regard to
Additional Milestones, this Agreement may only be amended, modified or
terminated by a writing executed by the Participant and by a duly authorized
representative of the Company.
14. Relationship to other Benefits. Neither the RSUs nor payment in respect
thereof shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary.
15. Code Section 409A.
a. General. To the extent that the Committee determines that any RSUs may not be
exempt from or compliant with Code Section 409A, the Committee may amend this
Agreement in a manner intended to comply with the requirements of Code
Section 409A or an exemption therefrom (including amendments with retroactive
effect), or take any other actions as it deems necessary or appropriate to
(i) exempt the RSUs from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the RSUs, or (ii) comply with
the requirements of Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with the provisions of Code Section 409A.
Notwithstanding anything herein to the contrary, the Participant expressly
agrees and acknowledges that in the event that any taxes are imposed under Code
Section 409A in respect of any compensation or

 

7



--------------------------------------------------------------------------------



 



benefits payable to the Participant, then (A) the payment of such taxes shall be
solely the Participant’s responsibility, (B) neither the Company nor any of its
past or present directors, officers, employees or agents shall have any
liability for any such taxes and (C) the Participant shall indemnify and hold
harmless, to the greatest extent permitted under law, each of the foregoing from
and against any claims or liabilities that may arise in respect of any such
taxes.
b. Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no shares of Stock (or other amounts) shall be paid to the
Participant during the 6-month period following the Participant’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”) to the
extent that the Company determines that the Participant is a “specified
employee” (within the meaning of Code Section 409A) at the time of such
Separation from Service and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Code
Section 409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Code Section 409A without being subject to such additional taxes),
the Company shall pay to the Participant in a lump-sum all shares of Stock that
would have otherwise been payable to the Participant during such 6-month period
under this Agreement.
16. Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

8